       Case 1:20-cv-03633-JMF-GWG Document 23 Filed 07/28/20 Page 1 of 3


UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------------- X
                                                                       :
CESAR GIL, on behalf of himself and all other similarly :
situated,                                                              :
                                                                       :   20-CV-3633 (JMF) (GWG)
                                    Plaintiff,                         :
                                                                       :           ORDER
                  -v-                                                  :
                                                                       :
SANJAY PALLETS INC. and MOHOMED SALEM                                  :
SHAHEED,                                                               :
                                                                       :
                                    Defendants.                        :
                                                                       :
---------------------------------------------------------------------- X

JESSE M. FURMAN, United States District Judge:

        By separate Order today, the Court is referring this case to the assigned Magistrate Judge

for an inquest to determine attorney’s fees and costs — in the event that the parties are not able

to resolve the matter on their own. In addition, to conserve resources, to promote judicial

efficiency, and in an effort to achieve a faster disposition of this matter, it is hereby ORDERED

that the parties must discuss whether they are willing to consent, under 28 U.S.C. § 636(c), to

conducting all further proceedings before the assigned Magistrate Judge.

        If both parties consent to proceed before the Magistrate Judge, counsel for Plaintiff

must, within two weeks of the date of this Order, mail or email to Furman_NYSDChambers@

nysd.uscourts.gov a fully executed Notice, Consent, and Reference of a Civil Action to a

Magistrate Judge form, a copy of which is attached to this Order (and also available at https://

www.nysd.uscourts.gov/node/754). If the Court approves that form, all further proceedings will

then be conducted before the assigned Magistrate Judge rather than before the undersigned.
      Case 1:20-cv-03633-JMF-GWG Document 23 Filed 07/28/20 Page 2 of 3


       If either party does not consent to conducting all further proceedings before the

assigned Magistrate Judge, the parties must file a joint letter, within two weeks of the date of

this Order, advising the Court that the parties do not consent, but without disclosing the

identity of the party or parties who do not consent. There will be no adverse consequences if

the parties do not consent to proceed before the Magistrate Judge

       SO ORDERED.

Dated: July 28, 2020                                 __________________________________
       New York, New York                                     JESSE M. FURMAN
                                                            United States District Judge




                                                 2
                   Case 1:20-cv-03633-JMF-GWG Document 23 Filed 07/28/20 Page 3 of 3
AO 85 (Rev. 01/09) Notice, Consent, and Reference of a Civil Action to a Magistrate Judge



                                         UNITED STATES DISTRICT COURT
                                                                      for the
                                                          Southern District
                                                        __________  DistrictofofNew York
                                                                                 __________

                                                                                )
                                 Plaintiff                                      )
                                    v.                                          )     Civil Action No.
                                                                                )
                               Defendant                                        )



           NOTICE, CONSENT, AND REFERENCE OF A CIVIL ACTION TO A MAGISTRATE JUDGE

        Notice of a magistrate judge’s availability. A United States magistrate judge of this court is available to conduct all
proceedings in this civil action (including a jury or nonjury trial) and to order the entry of a final judgment. The judgment may
then be appealed directly to the United States court of appeals like any other judgment of this court. A magistrate judge may
exercise this authority only if all parties voluntarily consent.


        You may consent to have your case referred to a magistrate judge, or you may withhold your consent without adverse
substantive consequences. The name of any party withholding consent will not be revealed to any judge who may otherwise
be involved with your case.


       Consent to a magistrate judge’s authority. The following parties consent to have a United States magistrate judge
conduct all proceedings in this case including trial, the entry of final judgment, and all post-trial proceedings.


              Parties’ printed names                                   Signatures of parties or attorneys                      Dates




                                                                    Reference Order

        IT IS ORDERED: This case is referred to a United States magistrate judge to conduct all proceedings and
order the entry of a final judgment in accordance with 28 U.S.C. § 636(c) and Fed. R. Civ. P. 73.



Date:
                                                                                                  District Judge’s signature



                                                                                                    Printed name and title

Note:     Return this form to the clerk of court only if you are consenting to the exercise of jurisdiction by a United States
          magistrate judge. Do not return this form to a judge.



         Print                           Save As...                                                                             Reset
